DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11, 14, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goedknegt et al., U.S. 9,060,442.
Goedknegt et al. discloses a first tool (offshore electrical equipment; col. 7, lines 44-47); and
a first control device (1; col. 8, lines 22-34) mounted on the first tool (the offshore structure including the electrical equipment) and configured to operate the first tool (electrical equipment), the first control device comprising: an explosion-proof housing  (2; col. 8, lines 35-38; 12; col. 11, lines 29-35) comprising: a first chamber (housing 2) configured to be unopenable (col, 8, lines 39-41; door 3 is bolted close); and a second chamber (housing 12); a processor (col. 8, lines 44-57) disposed in the housing; (2) and a circuit board (col. 1, lines 19-24) disposed in the housing and extending through the first chamber(2) and the second chamber (12, electrically via 14; col. 11, lines  21-25).
	Goedknegt et al. discloses the first control device (1) further comprising a wireless antenna (col. 7, lines 11-17) connected to the housing (1), the wireless antenna (the internet connection) configured to communicate with a remote controller (col. 7, lines 1-3).

	Goedknegt et al. discloses the first control device (1) further comprising a plurality of cable connections (col. 11, lines 17-23) configured to provide signals between the first control device (1) and the first tool (offshore electrical equipment).
	Goedknegt et al. disclose the housing is flame proof (col. 8, lines 38-39).
	Goedknegt et al. discloses a processor (col. 9, lines 30-38; controller or operation modules).
	Goedknegt et al. discloses the control device (1) is configured to be unopenable (col, 8, lines 39-41; door 3 is bolted close).
Allowable Subject Matter
Claims 3, 4, 6-10, 12, 13, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
15 January 2021
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676